DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell Dawson et al., US 10,708,507 B1, and further in view of Peter Sedeffow, US 2020/0007841 A1.




Independent claim 1, Dawson discloses a system for generating a virtual reality tour of a property listing, comprising: 

a memory (i.e. device memory – Fig. 1A “152”); and

a processor in communication with the memory (i.e. device processor – Fig. 1A “132”), the processor: 

receiving a first image corresponding to a captured image of a first room associated with the property listing, the first image being labeled by a user on a user device (i.e. capture images – Fig. 2D; col. 2, ll. 25-31; the image has an associated text label – Fig. 2G; col. 15, ll. 38-47; col. 18, ll. 24-28),

prompting the user to embed a first spatial reference point in the first image and to link the embedded first spatial reference point to a second image, the first spatial reference point being indicative of a transition between the first room associated with the first image and a second room associated with the second image (i.e. select viewing locations – Fig. 1D “210”; display interface presents prompt for user to generate an interconnection/link between images of rooms in a building/house – Fig. 2F; col. 6, ll. 13-18), 

storing a label for the second image in a capture queue (i.e. store media data of stored images – col. 5, ll. 45-54; col. 15, ll. 38-47), 

generating a first link from the first labeled image to the second image based on a first 
received user input, the first link linking the first labeled image to the second image (i.e. user generates an interconnection/link between images – Fig. 2F; col. 6, ll.13-18; the first image associated with a text label – col. 10, ll. 20-29), 

storing a second link from the second image to the first image in a linking queue, the second link linking the second labeled image to the first image (i.e. user generates an interconnection/link between images, where link information is added in two-way directions – Fig. 2F; col. 6, ll. 13-18; col. 10, ll. 45-56; col. 13, ll. 34-35), 

determining whether the capture queue includes a stored label (i.e. the capture system, e.g. ICA, includes textual identifiers, e.g. room name/location – col. 20, ll. 5-25), 

retrieving the label from the capture queue if determined that the capture queue includes a label (i.e. the ICA automatically selects/associates a textual identifier – col. 20, ll. 5-25), 

requesting the user capture the second image of the second room corresponding to the label (i.e. the ICA performs automated image capture/prompts the user to capture an image – col. 2, ll. 33-37; col. 20, ll. 5-27; Fig. 1B; col. 9, ll. 24-37), 19 

MEl 34220916v.2receiving the second image corresponding to a captured image of the second room associated with the property listing, the second image being labeled by the user on the user device (i.e. subsequent display of the image presents the image with the label – Fig. 2G; col. 20, ll. 5-27), 


determining whether the linking queue includes a stored link (i.e. associate the captured image with a stored link of another/first matching image – col. 9, ll. 30-37; interconnection/link between images, where link information is added in two-way directions – Fig. 2F; col. 6, ll. 13-18; col. 10, ll. 45-56; col. 13, ll. 34-35), 
 

prompting the user complete the stored link if it is determined that the linking queue includes a stored link (i.e. prompt the user to finish the connection – Fig. 2F “275f”), 


generating the virtual reality tour of the property listing based on the first image, the second image, the first link, and the second link when (i) the capture queue does not include a label, and (ii) the linking queue does not include a stored link (i.e. display a complete panorama image after interconnection of images is complete and after the image is labeled – Fig. 2G; col. 18 ll. 7-11; col. 20, ll. 5-27).


Dawson fails to disclose removing the label for the second image from the capture queue upon receipt of the second image, removing the stored link from the linking queue upon completion by the user, and generating the virtual reality tour of the property listing when (i) the capture queue does not include a label, and (ii) the linking queue does not include a stored link, which Sedeffow discloses (i.e. creating a cycle graph of floor plan data – Para 238 - including stored lists of rooms and connections – Para 145, 239, 240 – that when selected cause capture of the room – Para 267, 268; when the cycle graph is complete – Para 261 – and all connections considered – Para 291 - rendering a floor plan occurs– Para 238, 290; only one database structure is stored for each virtual map/tour - Para 66, 147 – and the cycle graph closed, e.g. labels/links removed from use, when all connections and rooms are included – Para 263, 292).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sedeffow’s removing the label for the second image from the capture queue upon receipt of the second image, removing the stored link from the linking queue upon completion by the user, and generating the virtual reality tour of the property listing when (i) the capture queue does not include a label, and (ii) the linking queue does not include a stored link with the method of Dawson because closing a cycle graph including connected rooms removes the rooms and connections from further use and provides a complete virtual map/tour.  Thus, the combination yields predictable results.





Claim 2, Dawson discloses the system of Claim 1, wherein the processor prompts the user to embed a second spatial reference point in the second image and to link the embedded second spatial reference point to the first image, the second spatial reference point being indicative of the transition between the second room associated with the second image and the first room associated with the first image (i.e. user inserts viewing location in a second and a connection is formed between the viewing locations of the first and second rooms - Fig. 1D “210B, 210E”).



Dawson fails to disclose removes the second link from the linking queue upon the user embedding the second spatial reference point in the second image, which Sedeffow discloses (i.e. creating a cycle graph of floor plan data – Para 238 - including stored lists of rooms and connections – Para 145, 239, 240 – that when selected cause capture of the room – Para 267, 268; when the cycle graph is complete – Para 261 – and all connections considered – Para 291 - rendering a floor plan occurs– Para 238, 290; only one database structure is stored for each virtual map/tour - Para 66, 147 – and the cycle graph closed, e.g. labels/links removed from use, when all connections and rooms are included – Para 263, 292).

Similar rationale as applied in the rejection of claim 1 applies herein.




Claim 3, Dawson discloses the system of Claim 1, wherein the processor prompts the user to embed a second spatial reference point in the first image and to link the embedded second spatial reference point to a third image, the second spatial reference point being indicative of a transition between the first room associated with the first image and a third room associated with the third image (i.e. user inserts viewing locations in a first and third room and a connection is formed between the viewing locations - Fig. 1D “210B, 210E”).



Claim 4, Dawson discloses the system of Claim 3, wherein the processor stores a label for the third image in the capture queue (i.e. store media data of stored images – col. 5, ll. 45-54; col. 15, ll. 38-47), 
retrieves the label for the third image stored in the capture queue (i.e. the ICA automatically selects/associates a textual identifier – col. 20, ll. 5-25), 
requests the user capture the third image of the third room corresponding to the label for the third image (i.e. the ICA performs automated image capture/prompts the user to capture an image – col. 2, ll. 33-37; col. 20, ll. 5-27; Fig. 1B; col. 9, ll. 24-37), 19 
receives the third image corresponding to a captured image of the third room associated with the property listing, the third image being labeled by the user on the user device (i.e. subsequent display of the image presents the image with the label – Fig. 2G; col. 20, ll. 5-27).  

Dawson fails to disclose removes the label for the third image from the capture queue upon receipt of the third image which Sedeffow discloses (i.e. creating a cycle graph of floor plan data – Para 238 - including stored lists of rooms and connections – Para 145, 239, 240 – that when selected cause capture of the room – Para 267, 268; when the cycle graph is complete – Para 261 – and all connections considered – Para 291 - rendering a floor plan occurs– Para 238, 290; only one database structure is stored for each virtual map/tour - Para 66, 147 – and the cycle graph closed, e.g. labels/links removed from use, when all connections and rooms are included – Para 263, 292).

Similar rationale as applied in the rejection of claim 1 applies herein.



Claim 5, Dawson discloses the system of Claim 3, wherein the processor generates a third link from the first labeled image to the third image based on a second received user input, the third link linking the first labeled image to the third image, (i.e. user generates an interconnection/link between images – Fig. 2F; col. 6, ll.13-18; the first image associated with a text label – col. 10, ll. 20-29), and 

stores a fourth link from the third image to the first image in the linking queue, the fourth link linking the third labeled image to the first image (i.e. user generates an interconnection/link between images, where link information is added in two-way directions – Fig. 2F; col. 6, ll. 13-18; col. 10, ll. 45-56; col. 13, ll. 34-35).  



Claim 6, Dawson disclose the system of Claim 5, wherein the processor prompts the user to embed a third spatial reference point in the third image and to link the embedded third spatial reference point to the first image, the third spatial reference point being indicative of the transition between the third room associated with the third image and the first room associated with the first image (i.e. user inserts viewing location in a second and a connection is formed between the viewing locations of the first and second rooms - Fig. 1D “210B, 210E”).

Dawson fails to disclose removes the fourth link from the linking queue upon the user embedding the third spatial reference point in the third image., which Sedeffow discloses (i.e. creating a cycle graph of floor plan data – Para 238 - including stored lists of rooms and connections – Para 145, 239, 240 – that when selected cause capture of the room – Para 267, 268; when the cycle graph is complete – Para 261 – and all connections considered – Para 291 - rendering a floor plan occurs– Para 238, 290; only one database structure is stored for each virtual map/tour - Para 66, 147 – and the cycle graph closed, e.g. labels/links removed from use, when all connections and rooms are included – Para 263, 292).

Similar rationale as applied in the rejection of claim 1 applies herein.


Claim 7, Dawson discloses the system of Claim 1, wherein the processor determines if the label for the second image is already stored in the capture queue or the second image was previously captured (i.e. the capture system, e.g. ICA, includes textual identifiers, e.g. room name/location – col. 20, ll. 5-25), and enables retrieval of the stored label (i.e. the ICA automatically selects/associates a textual identifier – col. 20, ll. 5-25), which suggests not storing the label for the second image in the capture queue if it is determined that the label for the second image is already stored in the capture queue or the second image was previously captured.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include not storing the label for the second image in the capture queue if it is determined that the label for the second image is already stored in the capture queue or the second image was previously captured with the method of Dawson because enabling retrieval of a label identified as previously stored without storing the previously obtained information yields predictable results.



Independent claim 8, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 9-14, 16-18 and 21, the corresponding rationale as applied in the rejection of claims 2-7 apply herein.



Independent claim 15, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Claim 19, Dawson discloses the non-transitory computer readable medium of Claim 10, further comprising the steps of: generating a third link from the first labeled image to the third image based on a second received user input, the third link linking the first labeled image to the third image; (i.e. user generates an interconnection/link between images – Fig. 2F; col. 6, ll.13-18; the first image associated with a text label – col. 10, ll. 20-29), 

and storing a fourth link from the third image to the first image in the linking queue, the fourth link linking the third labeled image to the first image (i.e. user generates an interconnection/link between images, where link information is added in two-way directions – Fig. 2F; col. 6, ll. 13-18; col. 10, ll. 45-56; col. 13, ll. 34-35). 




Claim 20, Dawson discloses the non-transitory computer readable medium of Claim 19, further comprising the steps of. prompting the user to embed a third spatial reference point in the third image and to link the embedded third spatial reference point to the first image, the third spatial reference point being indicative of the transition between the third room associated with the third image and the first room associated with the first image (i.e. user inserts viewing location in a second and a connection is formed between the viewing locations of the first and second rooms - Fig. 1D “210B, 210E”).



Dawson fails to disclose removing the fourth link from the linking queue upon the user embedding the third spatial reference point in the third image, which Sedeffow discloses (i.e. creating a cycle graph of floor plan data – Para 238 - including stored lists of rooms and connections – Para 145, 239, 240 – that when selected cause capture of the room – Para 267, 268; when the cycle graph is complete – Para 261 – and all connections considered – Para 291 - rendering a floor plan occurs– Para 238, 290; only one database structure is stored for each virtual map/tour - Para 66, 147 – and the cycle graph closed, e.g. labels/links removed from use, when all connections and rooms are included – Para 263, 292).

Similar rationale as applied in the rejection of claim 1 applies herein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619